Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Status of Claims
Claims 1-7 are pending.  Claims 1-3 are presented for this examination.  Claims 4-7 are withdrawn.  Claim 1 is amended.
Status of Previous Rejection
All 103 art rejection are maintained from previous office action of 07/22/2021.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "superior low temperature toughness and yield strength" in claim 1 is a relative term which renders the claim indefinite.  The terms "superior" and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
As a result of rejected independent claim 1, all dependent claims are also rejected under the same statue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (WO2015099363 using US 2016/0319407 as English Translation) in view of Bouzekri (US 2015/0078955).
As for claim 1, it is noted instant claim 1 is amended to require Relational Expression (1) between 4.5-9.

Regarding instant claimed microstructure, Lee expressly discloses austenite area fraction of 95% or more (paragraph [0051]).
Regarding instant claimed P <=0.06 excluding 0 and austenite grain size 50 µm or less,  Bouzekri expressly discloses an austenitic high manganese steel with similar compositions as Lee discloses.   
Bouzekri discloses mean grain size of the steel is less than 18 microns for obtaining excellent mechanical properties (Figures 8-11).   In addition, P is impurity that embrittles the grain boundary and content must not exceed 0.08% so as to maintain sufficient hot ductility. (paragraph [0036]).  In addition, Bouzekri discloses broad range of Mo <=0.4% for increasing the strength and toughness. (paragraph [0037]) and Table 2 discloses Steel I2 has Mo=0.01% and R2 has Mo =0.09% which both are within claimed Mo range.  
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply impurity P amount and Mo range and austenite grain size of Bouzekri, in the high Mn steel of Lee for excellent mechanical properties and sufficient hot ductility.
Regarding instant claimed Relational Expression 1, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, 
Table 1
Element
Applicant
(weight %)
Lee et al.
(weight %)
Overlap
(weight %)
C
0.3-0.68
0.2-1.2
0.3-0.68
Mn
20-25
15-35
20-25
Mo
0.01-0.14
<=5
0.01-0.14
Al
<=3
<=5
<=3
                     Cu
0.1-3
<=5
0.1-3
P
<=0.06


                       S
<=0.005
0
0
                      Ni
0.1-3
<=5
0.1-3


As for claim 2, the fact Lee discloses in Table all inventive examples IE through IE8 have impact toughness -196 degree C all greater than 102 J  meets instant claimed impact toughness -196 degree C.
As for claim 3, the fact Lee discloses in Table all inventive examples IE1 through IE8 have YS greater than 420 MPa meets instant claimed room temperature yield strength.
Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee’713 (KR20160078713) in view of Bouzekri.
As for claim 1, Lee’713 discloses austenitic steels having broad range compositions overlapping instant claim compositions ranges as illustrated in Table 5 below.  It should be noted Inventive Examples 2 has C, Mn, Cu, Cr, Al all within presently claimed ranges except Mo which is slightly higher than claimed Mn upper limit.  However, it should be noted given broad range of Mn overlaps instant claimed Mn, prima facie case obviousness is established due to broad range overlapping.  
Lee’713 also discloses the steel has grain size of 5-150 micron of austenite grains in the microstructure. (paragraph [0115]).  Hence, 5-150 microns overlaps instant claimed 50 micron or less.
Regarding claimed P, Lee’713 does not disclose presence of P and Mo meets instant claimed P <=0.06% excluding 0% and Mo 0.01-0.14%.   
Bouzekri suggests presence of P and Mo would have been obvious for the same reason set forth in rejection of claim 1 above.
Regarding claimed relational Expression (1), it is rejected for the same reason set forth in rejection of Lee above.
Table 5
Element
Applicant
(weight %)
Lee’713 et al.
(weight %)
Overlap
(weight %)
C
0.3-0.68
0.28-0.65 (see Inventive Examples 1-5 of Table 1
0.3-0.65
Mn
20-25
15-35
20-25
Mo
0.01-0.14
<=5
0.01-0.14
Al
<=3
<=5
<=3
                     Cu
0.1-3
<=5
0.1-3
P
<=0.06
Impurities
<=0.06
                       S
<=0.005
Impurities
<=0.005
                      Ni
0.1-3
<=5
0.1-3


As for claim 2-3, Table 3 (paragraph [0136]) discloses all inventive examples 1-5 has yield strength greater than 380 MPa and impact toughness at -196 C greater than 100 J.
Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bouzekri (US 20150078955).
As for claim 1, Bouzekri discloses an austenitic Fe/C/Mn steel sheet having broad range compositions overlapping instant claimed compositions as illustrated in Table 4 below. Mean grain size of the steel sheet is less than 18 microns. (Abstract and paragraphs [0014]-[0015])
Table 4
Element
Applicant
(weight %)
Bouzekri et al.
(weight %)
Overlap
(weight %)
C
0.3-0.68
0.5-0.7
0.5-0.68
Mn
20-25
17-24
20-24
Mo
0.01-0.3
<=0.4
0.01-0.3
Al
<=3
<=0.05
<=0.05
                     Cu
0.1-3
<=5
0.1-3
P
<=0.06
<=0.08
<=0.06
                       S
<=0.005
<=0.03
<=0.005
                      Ni
0.1-3
<=1
0.1-1

Regarding instant claimed Relational Expression 1, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.   In the instant case, if Bourzekri Mo =0.12% and P =0.015%, instant claimed Relational Expression 1 is calculated to be 2x(0.12/93)/(0.015/31)=5.3, hence within instant amended 4.5 to 9.
As for claims 2 and 3, they are resulting mechanical properties due to similar compositions, microstructure and grain size.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

Response to Argument
In response to applicant’s argument on 10/21/2021 Bouzekri does not disclose steels that fall within a high manganese steel set out in claim 1 of the present application in particularly none of Bouzekri’s Inventive Examples meets newly amended lower limit of Relational Expression (1), argument is not persuasive because using Bouzekri’s broad ranges Mn<=0.4% (Claim 3) and P<=0.08% (claim 1) still overlaps instant claimed Relational Expression (1) value range absent criticality of instant claimed Relational Expression (1) value range.   
In response to argument that the combination of Lee ‘363 and Lee ‘713 fail to disclose any steels satisfying a P content of 0.06% or less, excluding 0%. Thus, the combination of the applied references do not suggest the presently claimed subject matter, argument is not persuasive because applicant cannot argument Lee’363 or Lee’713 references individually while rejection is based on combination of Lee’363 and Bouzekri or combination of Lee’713 and Bouzekri.  That is, Bouzekri expressly disclose P<=0.08% as impurity element in high Mn steel is well known in the art.
 In response to argument that there is no rational reason why a skilled artisan would have modified any of the teachings of the applied references to arrive at the claimed subject matter, argument is not persuasive because P is a well-known impurity element in high Mn steel art as evidenced by Bouzekri.
In response to argument that instant application has demonstrated criticality of relational expression (1) which controls Mo and P contents, steel having superior low temperature toughness and yield strength can be obtained by preventing grain boundary segregation of P, argument is not persuasive because closet prior art Lee’363 and Lee’5763 has disclosed instant claims 2-3 required superior low temperature toughness and yield strength in all Inventive Examples.  
That is, applicant fails to demonstrate criticality of relational expression (1) value range by presenting two comparative examples with one below and close to 4.5 and another one above and close to 9 not have superior low temperature toughness and yield strength as required by instant claims 2-3.   In other words, applicant’s comparative examples B1-B6 (Table 1) having Relational Expression value ranges 0.4-1.3 are all too far away from amended 4.5-9.
Applicant is invited to submit 132 Dec demonstrating criticality of relational expression (1) value range on low temperature toughness and yield strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733